Citation Nr: 1811067	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for exostosis, right middle toe, status post amputation of distal and middle phalanges prior to November 20, 2012 and in excess of 20 percent for status post right hallux exostectomy and excision of intractable plantar keratosis, sub fifth metatarsal base, from February 1, 2013.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from August 1980 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued a 10 percent disability rating for the Veteran's service-connected exostosis, right middle toe, status post amputation of distal and middle phalanges under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284 (2017).

In October 2013, VA increased the Veteran's disability rating to 20 percent and assigned Diagnostic Code 5172 for the Veteran's service-connected disability and characterized it as status post right hallux exostectomy and excision of intractable plantar keratosis, sub fifth metatarsal base effective February 1, 2013.  Id.  Because the increase in evaluation of the Veteran's service-connected disability does not represent the maximum evaluation available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that in April 2017, the Agency of Original Jurisdiction (AOJ) granted service connection for flat feet (pes planus)/Morton's neuroma/metatarsalgia/hallux rigidus with traumatic arthritis with an evaluation of 50 percent effective December 10, 2015.  The Veteran has not expressed disagreement with the disability rating assigned in the April 2017 rating decision.


FINDINGS OF FACT

1. Prior to July 1, 2011, the Veteran's exostosis, right middle toe, status post amputation of distal and middle phalanges was productive of moderately severe impairment of the right foot.

2. From September 1, 2011, the Veteran's right foot status post third digit amputation with associated pain involved amputation of the metatarsal head of one toe, and did not involve amputation of the great toe with removal of the metatarsal head, or involve amputation of all of the Veteran's toes.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 20 percent, but no higher, for right foot status post partial third digit amputation prior to July 1, 2011 have been met.  38 U.S.C. §§ 1155, 5107(a) (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5284.

2. The criteria for an evaluation of 20 percent, but no higher, for right foot status post third digit amputation, from September 1, 2011 to November 20, 2012, have been met.  38 U.S.C. §§ 1155, 5107(a); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5172.

3. The criteria for an evaluation in excess of 20 percent for right foot status post third digit amputation have not been met.  38 U.S.C. §§ 1155, 5107(a); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5172.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A.  VA has met the requirements of 38 U.S.C. §§ 5103 and 5103A.  By correspondence dated in November 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.

VA has also satisfied the duty to assist.  The claims folder contains service treatment records and VA treatment records.

The Veteran underwent VA examinations in July 2014, December 2015, and March 2017.  The examinations are adequate for purposes of this decision.  Additional examination is not needed.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II. Increased Rating for Right Foot Disability

The Veteran seeks a rating in excess of 10 percent for exostosis, right middle toe, status post amputation of distal and middle phalanges prior to November 20, 2012 and in excess of 20 percent for status post right hallux exostectomy and excision of intractable plantar keratosis, sub fifth metatarsal base, from February 1, 2013.  In his April 2014 VA Form 9 (substantive appeal), the Veteran stated that he has had 10 surgeries on his right foot, he continues to have issues and a lot of pain in his right foot when walking and sleeping, and he cannot run or jump.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994), see also 38 C.F.R. § 4.1.  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Service connection for status post distal half of distal phalanx right middle toe with an evaluation of a noncompensable rating was granted in a September 1996 rating decision.  A rating decision issued in June 2001 increased the disability rating to 10 percent effective August 25, 2000.  The Veteran filed a claim for an increased rating in August 2010.  A rating decision issued in September 2011, granted the Veteran a temporary evaluation of 100 percent from July 1, 2011 to August 31, 2011, and restored the 10 percent rating effective September 1, 2011.  A rating decision issued in October 2013 granted a temporary evaluation of 100 percent from November 20, 2012 to January 31, 2013 and increased the disability rating to 20 percent effective February 1, 2013.  As previously discussed, in April 2017, the RO granted service connection for flat feet (pes planus)/Morton's neuroma/metatarsalgia/hallux rigidus with traumatic arthritis with an evaluation of 50 percent effective December 10, 2015.

The Veteran's right foot disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284 from July 24, 1996 and under Diagnostic Code 5172 from November 20, 2012.  As previously discussed, the Veteran has a separate rating under Diagnostic Code 5276 for flat feet (pes planus), Morton's neuroma/metatarsalgia/hallux rigidus with traumatic arthritis with an evaluation of 50 percent effective December 10, 2015.

The Board will consider whether the Veteran can receive higher ratings for his right foot disability under all applicable diagnostic codes.

The Veteran's right foot disability is rated under Diagnostic Code 5299-5284 from July 24, 1996 and under Diagnostic Code 5172 from November 20, 2012.

Under Diagnostic Code 5170, amputation of all toes without metatarsal loss warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5171, amputation of the great toe with removal of metatarsal head warrants a 30 percent rating.  Without metatarsal involvement a 10 percent rating is warranted.  Id.

Under Diagnostic Code 5172, when there has been amputation of one or two toes, other than the great toe, with removal of the metatarsal head a 20 percent rating is warranted.  Without metatarsal involvement, a zero percent rating is provided.  Id.

Under Diagnostic Code 5173, amputation of three or four toes without metatarsal involvement warrants a 20 percent rating when the great toe is included and a 10 percent rating when the great toe is not included.  Id.

Under Diagnostic Code 5284, a moderate foot injury warrants a 10 percent disability rating.  A moderately severe foot injury warrants a 20 percent disability rating and a severe foot injury is assigned a 30 percent disability rating.  A 40 percent disability rating will be assigned for actual loss of use of the foot.  Id.

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating 38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

When evaluating joint disabilities rated based on limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).

The Court has also issued the opinion of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  See also Sharp v. Shulkin, 29 Vet. App. 26, 22 (2017) (providing that the examiner should "estimate the functional loss that would occur during flares.")  

The Board has carefully reviewed the evidence of record and finds the evidence in this case warrants a 20 percent rating for the Veteran's right foot status post partial third digit amputation prior to July 1, 2011 under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284; a 20 percent rating for the Veteran's status post third digit amputation from September 1, 2011 to November 20, 2012, under Diagnostic Code 5172; and the currently assigned 20 percent rating for the Veteran's status post third digit amputation from February 1, 2013, under Diagnostic Code 5172.

Service treatment records and post service treatment records reflect that the Veteran underwent multiple surgeries on his right foot from 1982, including iatrogenic stump neuroma secondary to symptoms in 1982; terminal syme amputation in March 1996; amputation revision in August 2003; exostectomy of the third digit in September 2007; debridement of eschar and dehiscence tissue with revision exostectomy of right third proximal interphalangeal joints (PIPJ) in October 2007; exostectomy to distal lateral aspect of third digit in October 2010; right foot digit amputation in July 2011;

The Veteran served in the United States Army from August 1980 to September 1982.  An April 1982 service treatment record reflects that the Veteran underwent an excision partial phalangectomy distal phalanx right third toe and reflects a diagnosis of exostosis of the right third toe.

An April 2006 VA treatment record reflects a diagnosis of status post exostosis on the right middle toe.  The treatment provider noted that the Veteran had an amputation of the proximal joint of the right middle toe, and more likely than not, had a significant neuroma formation in the toe at the site of amputation, which made it extremely sensitive to touch.

An October 2010 VA treatment record reflects an x-ray, which revealed status post partial amputation of the third digit and irregularity of the amputated portion of the third proximal phalanx.

November 2010 VA treatment records reflect a diagnosis of status post exostectomy of distal lateral aspect of the right third digit in October 2010.

An April 2011 VA treatment record reflects an x-ray, which revealed third digit amputation of mid proximal phalanx.  The treatment provider noted that the Veteran had a right third toe amputated stump with hyperkeratotic (HPK) buildup with a lot of tenderness to palpation (TTP), slight improvement after debridement.

A June 2011 VA treatment record reflects a diagnosis of status post right foot third digit partial amputation with severe pain.  The treatment provider noted that the Veteran has had seven procedures on his right third toe, had failed all conservative treatment options, and was currently awaiting surgery.  A June 2011 VA treatment record reflects that the Veteran had a possible iatrogenic stump neuroma secondary to symptoms in 1982; terminal syme amputation in March 1996; amputation revision in August 2003; exostectomy of the third digit in September 2007; debridement of eschar and dehiscence tissue with revision exostectomy of right third proximal interphalangeal joints in October 2007; and exostectomy to distal lateral aspect of third digit in October 2010.

A July 2011 VA treatment record reflects an x-ray, which revealed the third digit amputation at the proximal phalanx with mild soft tissue swelling.  Physical examination reflected the third toe amputated stump had hyperkeratotic buildup with a lot of tenderness to palpation with slight improvement after debridement.

A July 2011 VA treatment record reflects that the Veteran underwent a right foot third digit amputation.

The Veteran was afforded a VA examination in July 2014, which reflected a diagnosis of amputation of the third toe of the right foot; and large callouses of the right lateral foot and the right medial foot.  The examiner noted that both calluses were painful with ambulation.  The examiner noted that the Veteran had a long history of foot problems while in military service, with surgery in service, and a second surgery in 2012.  The examiner noted that the Veteran had functional loss due to his right foot disabilities, including weakened movement, excess fatigability, pain on weight bearing, and deformity.

The Veteran was afforded a VA examination in December 2015.  The examiner noted a May 2015 treatment record which noted that that after six partial amputations (initial amputation in service for exostosis) the Veteran returned to the clinic for continued care of painful callouses.  The examiner also noted that all the conditions of the Veteran's right foot were caused by or the result of callouses, which were treated in service.

The Veteran was afforded a VA examination in March 2017.  The examiner noted that the Veteran had an amputation in service of exostosis of the right third toe, with persistent problems.  The Veteran had multiple partial amputations in 1982, 1996, 1997, 2003 and 2007, and a complete amputation in 2010.  The examiner noted that the Veteran's feet required shavings of his callouses six times a year, which would help for several weeks.  Physical examination of the right foot revealed an amputated third toe at the metatarsophalangeal joint, which was minimally tender.

Based on the evidence as outlined above, the Board finds that the evidence in this case warrants a 20 percent rating for the Veteran's right foot status post partial third digit amputation prior to July 1, 2011 under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284; a 20 percent rating for the Veteran's status post third digit amputation from September 1, 2011 to November 20, 2012, under Diagnostic Code 5172; and the currently assigned 20 percent rating for the Veteran's status post third digit amputation from February 1, 2013, under Diagnostic Code 5172.

Prior to July 1, 2011, the Board finds that a rating of 20 percent is warranted under Diagnostic Code 5299-5284.  VA considers granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

As noted, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. §§ 4.40 and 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court has suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia, supra; Southall-Norman v. McDonald, 28 Vet. App. 346(2016).

Based on the evidence as outlined above, the Board finds that prior to July 1, 2011, the Veteran's right foot status post partial third digit amputation is appropriately rated under Diagnostic Code 5284, which provides for ratings based on the overall severity of the disability.  Also, as noted, the Board notes that such words as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Based on the above evidence, including VA examinations and treatment records, which reflect multiple surgeries to treat the Veteran's third digit of his right foot, as well as the Veteran's own description of chronic pain with resulting limitation in functioning, the Board finds that a 20 percent rating indicative of "moderately severe" disability under Diagnostic Code 5299-5284, is warranted prior to July 1, 2011.  The Board notes that the record for the time period prior to July 1, 2011 does not contain findings that support the assignment of a 30 percent rating under Diagnostic Code 5299-5284, indicative of severe disability.

From September 1, 2011 to November 20, 2012, the Board finds that the Veteran's right foot status post third digit amputation warrants a rating of 20 percent under Diagnostic Code 5172, based upon the July 2011 VA treatment record which reflects that the Veteran underwent a right foot third digit amputation.  As such, the Board finds that the criteria for a 20 percent rating have been met.

The Board finds that a rating in excess of 20 percent is not warranted at any time throughout the period on appeal.  The record does not reflect that the Veteran has had an amputation of the great toe with removal of the metatarsal head, or that he has had an amputation of all of his toes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5170 and 5171.

Thus, resolving doubt in favor of the Veteran and based on the medical and lay evidence of record, the Board finds that evidence of record supports the staged ratings as outlined above for the Veteran's right middle toe disability.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 4.71 (a), Diagnostic Codes 5172, 5284 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Entitlement to an evaluation of 20 percent, but no higher, for right foot status post partial third digit amputation, is granted, prior to July 1, 2011, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation of 20 percent, for right foot status post third digit amputation, is granted from September 1, 2011 to November 20, 2012, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for right foot status post third digit amputation is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


